Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The background of the instant application discloses methods of peak-to-average-power ratio reduction including tone reservation techniques including conventional gradient base tone reservation and conventional clipping and filtering tone reservation as stated on pages 2-8. This information discusses issues with the convention approaches. Jethanandani et al (US 2009/0310704) discloses the PAPR method stated in claims 2 and 3. Reserved tones are utilized for PAR reduction. Peaks are compared to a threshold, shifting of the peaks of a compensation signal is conducted to align to the predominant peak. Subtraction takes place and the steps are repeated to further reduce the PAR. Jethanandani does not disclose all of the limitations recited in the claims. Dick et al (US 7,627,046) discloses a waveform generation for improved PAR ratio. The circuit includes the components shown in figure 2. Column 4, lines 40-63 discloses the waveforms are stored, accessed then shifted in a tone reservation system. Dick does not disclose all of the limitations recited in the claimed invention. Al-Safadi et al (US 2013/0177089) discloses a method of performing peak reduction and clipping mitigation. Figure 2 shows a portion of the clipping circuit used in a tone reservation system. Paragraph 0005 discloses additional detail regarding filtering and clipping in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/1/2021